

115 S1255 IS: Social Security Caregiver Credit Act of 2017
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1255IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. Murphy (for himself, Ms. Hassan, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title II of the Social Security Act to credit individuals serving as caregivers of
			 dependent relatives with deemed wages for up to five years of such
			 service, and to support State medical training programs for caregivers.
	
 1.Short titleThis Act may be cited as the Social Security Caregiver Credit Act of 2017. 2.Findings and Sense of the Senate (a)FindingsCongress finds that:
 (1)Caregiving is an essential element of family life and a vital service for children, the ill, the disabled, and the elderly.
 (2)The establishment of a caregiver credit would bolster the economic prospects of unpaid caregivers and would provide them with vital retirement security.
 (3)The 2015 Annual Report of the Board of Trustees of the Federal Old-Age and Survivors Insurance and Federal Disability Insurance Trust Funds concluded that the combined Trust Funds will be able to pay scheduled benefits in full until 2034.
 (4)While there is no immediate crisis, policy options should be considered to extend OASDI solvency, including by eradicating the gender wage gap, increasing overall employment, or increasing the minimum wage.
 (b)Sense of the SenateIt is the sense of Senate that the United States Congress must address the unfair exclusion of professional and hardworking home care providers who are not eligible to receive Social Security or Medicare because they provide paid care to a family member with a disability under programs operated at the State and local level for general health and welfare protection.
			3.Deemed wages for caregivers of dependent relatives
 (a)In generalTitle II of the Social Security Act is amended by adding after section 234 (42 U.S.C. 434) the following new section: 235.Deemed wages for caregivers of dependent relatives(a)DefinitionsFor purposes of this section—
 (1)(A)Subject to subparagraph (B), the term qualifying month means, in connection with an individual, any month— (i)beginning after the date which is 60 months prior to the date of the enactment of the Social Security Caregiver Credit Act of 2017, and
 (ii)during which such individual was engaged for not less than 80 hours in providing care to a dependent relative without monetary compensation.
 (B)The term qualifying month does not include any month ending after the date on which such individual attains retirement age (as defined in section 216(l)).
 (2)The term dependent relative means, in connection with an individual— (A)a child, grandchild, niece, or nephew (of such individual or such individual’s spouse or domestic partner), or a child to which the individual or the individual’s spouse or domestic partner is standing in loco parentis, who is under the age of 12, or
 (B)a child, grandchild, niece, or nephew (of such individual or such individual’s spouse or domestic partner), a child to which the individual or the individual’s spouse or domestic partner is standing in loco parentis, a parent, grandparent, sibling, aunt, or uncle (of such individual or his or her spouse or domestic partner), or such individual’s spouse or domestic partner, if such child, grandchild, niece, nephew, parent, grandparent, sibling, aunt, uncle, spouse, or domestic partner is a chronically dependent individual.
 (3)(A)The term chronically dependent individual means an individual who— (i)is dependent on a daily basis on verbal reminding, physical cueing, supervision, or other assistance provided to the individual by another person in the performance of at least two of the activities of daily living (described in subparagraph (B)) or instrumental activities of daily living (described in subparagraph (C)), and
 (ii)without the assistance described in clause (i), could not perform such activities of daily living or instrumental activities of daily living.
 (B)The activities of daily living referred to in subparagraph (A) means basic personal everyday activities, including— (i)Eating.
 (ii)Bathing. (iii)Dressing.
 (iv)Toileting. (v)Transferring in and out of a bed or in and out of a chair.
 (C)The instrumental activities of daily living referred to in subparagraph (A) means activities related to living independently in the community, including—
 (i)Meal planning and preparation. (ii)Managing finances.
 (iii)Shopping for food, clothing, or other essential items. (iv)Performing essential household chores.
 (v)Communicating by phone or other form of media. (vi)Traveling around and participating in the community.
 (b)Deemed Wages of Caregiver(1)(A)For purposes of determining entitlement to and the amount of any monthly benefit for any month after December 2017, or entitlement to and the amount of any lump-sum death payment in the case of a death after such month, payable under this title on the basis of the wages and self-employment income of any individual, and for purposes of section 216(i)(3), such individual shall be deemed to have been paid during each qualifying month (in addition to wages or self-employment income actually paid to or derived by such individual during such month) at an amount per month equal to—
 (i)in the case of a qualifying month during which no wages or self-employment income were actually paid to or derived by such individual, 50 percent of the national average wage index (as defined in section 209(k)(1)) for the second calendar year preceding the calendar year in which such month occurs; and
 (ii)in the case of any other qualifying month, the excess of the amount determined under clause (i) over 1/2 of the wages or self-employment income actually paid to or derived by such individual during such month.
 (B)In any case in which there are more than 60 qualifying months for an individual, only the last 60 of such months shall be taken into account for purposes of this section.
 (2)Paragraph (1) shall not be applicable in the case of any monthly benefit or lump-sum death payment if a larger such benefit or payment, as the case may be, would be payable without its application.
							(c)Rules and regulations
 (1)Not later than one year after the date of the enactment of this section, the Commissioner of Social Security shall promulgate such regulations as are necessary to carry out this section and to prevent fraud and abuse with respect to the benefits under this section, including regulations establishing procedures for the application and certification requirements described in paragraph (2).
 (2)A qualifying month shall not be taken into account under this section with respect to an individual unless—
 (A)the individual submits to the Commissioner of Social Security an application for benefits under this section that includes—
 (i)the name and identifying information of the dependent relative with respect to whom the individual was engaged in providing care during such month;
 (ii)if the dependent relative is not a child under the age of 12, documentation from the physician of the dependent relative explaining why the dependent relative is a chronically dependent individual; and
 (iii)such other information as the Commissioner may require to verify the status of the dependent relative; and
 (B)for every qualifying month or period of up to 12 consecutive qualifying months that occurs after the first period of 12 consecutive qualifying months, the individual certifies, in such form and manner as the Commissioner shall require, that the information provided in the individual’s application for benefits under this section has not changed..
 (b)Conforming amendmentSection 209(k)(1) of such Act (42 U.S.C. 409(k)(1)) is amended— (1)by striking and before 230(b)(2) the first time it appears; and
 (2)by inserting and 235(b)(1)(A)(i), after 1977),. 4.Promoting State programs to provide medical training to caregivers (a)In generalThe Secretary of Health and Human Services is authorized to make grants to States to support State programs that provide medical training to individuals who provide care to dependent relatives without monetary compensation.
 (b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.